DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Amendment filed on 3/24/2021.
Claims 1-3, and 5-18 and 20-31 are pending. Claims 1, 16, and 31 are independent. Claims 4 and 19 are canceled.
The previous rejection of claims 1-3, and 5-18 and 20-31 under 35 USC § 103 have been maintained in view of the amendment.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-18, and 20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pornprasitsakul et al. (US2014/0201631) in view of Meaney et al. (US 2013/0073964) and Khan et al. (US 9,323,438).

In regards to claim 1, Pornprasitsakul et al. substantially discloses a method comprising: 
causing to display on a display device, by one or more hardware processors executing a media editing application, a graphical user interface (GUI) including a timeline (Pornprasitsakul et al. fig. 3 para[0081], displays GUI with timeline); 
causing to display on the timeline, by the one or more hardware processors, a second lane including a first caption or subtitle object (Pornprasitsakul et al. para[0025], displays lane with subtitle object); and 
anchoring, by the one or more hardware processors, the media object to the caption or subtitle object and the second caption or subtitle object in the timeline (Pornprasitsakul et al. para[0092], Anchors caption to media object),
Pornprasitsakul et al. does not explicitly disclose causing to display on the timeline, by the one or more hardware processors, a first lane including a media object.
However Meaney et al. substantially discloses causing to display on the timeline, by the one or more hardware processors, a first lane including a media object (Meaney et al. para[0109], displays multiple lanes including a “spine” for media objects);
causing to display on the timeline a third lane including a second caption or subtitle object, wherein the first caption or subtitle object is configured to contain text in a first language, and the second caption or subtitle object is configured to contain text in a second language that is different than the first language (Meaney et al. para[0109], can cause display of one or more secondary lanes, [0129], lanes contain objects including subtitles, [0014], different sets of subtitles for multiple languages can be included).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined method of caption of Pornprasitsakul et al. with the role assignment method of Meaney et al. in order to track different types of content (Meaney et al. para[0014]).

However Khan et al. substantially disclose wherein the anchoring allows the media object and the first caption or subtitle object and the second caption or subtitle object to be concurrently manipulated as a single group of objects in the timeline (Khan et al. col20 ln36-54, moves objects anchored together as single object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the caption method of Pornprasitsakul et al. with the anchoring method of Khan et al. in order to preserve timing between media objects (Khan et al. col4 ln7-18).

In regards to claim 2, Pornprasitsakul et al. as modified by Meaney et al. substantially discloses the method of claim 1, further comprising: 
receiving input (Pornprasitsakul et al. para[0092]); and 
responsive to the input, causing to display an anchor indicator on the timeline, the anchor indicator visually indicating the anchoring of the media object to the first caption or subtitle object (Pornprasitsakul et al. para[0092]).

In regards to claim 3, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving, by an input interface, a first user input (Meaney et al. para[0111]); and 
responsive to the first user input, causing both the media object and the first caption or subtitle object to move together concurrently, from a first position on the timeline to a second position on the timeline (Meaney et al. para[0167]).
Meaney et al. para[0014]).

In regards to claim 5, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 4, further comprising: 
receiving, by an input interface, a second user input (Pornprasitsakul et al. para[0023]); and 
responsive to the second user input, causing at least one of the second or third lanes to be hidden from view in the timeline (Pornprasitsakul et al. para[0023]).

In regards to claim 6, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving, by an input interface, a first selection input directed to the media object (Pornprasitsakul et al. para[0045]); 
responsive to the first selection input, determining a time range in the media object (Pornprasitsakul et al. para[0045]); 
receiving, by the input interface, a caption or subtitle object editing input (Pornprasitsakul et al. para[0045]); 
responsive to the caption or subtitle object editing input, causing a caption or subtitle object editing interface to be displayed in the GUI (Pornprasitsakul et al. para[0045]); and 
receiving third text entry input entering text into a text field of the caption or subtitle object editing interface (Pornprasitsakul et al. para[0045]).


receiving, by an input interface, first input selecting the first caption or subtitle object anchored to the media object in the first lane (Pornprasitsakul et al. para[0045]); 
receiving, by the input interface, a second input removing the anchor between the media object and the first caption or subtitle object (Pornprasitsakul et al. para[0092]); 
receiving, by the input interface, third input selecting a second media object in the first lane (Pornprasitsakul et al. para[0092]); 
anchoring the first caption or subtitle object to the second media object (Pornprasitsakul et al. para[0092]); and 
causing to display an anchor indicator on the timeline, the anchor indicator visually indicating the anchoring of the first caption or subtitle object to the second media object (Pornprasitsakul et al. para[0092]).

In regards to claim 8, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 1, further comprising: 
causing the first caption or subtitle object to be verified according to one or more formatting rules (Pornprasitsakul et al. para[0064]); 
determining that the first caption or subtitle object does not comply with at least one rule (Pornprasitsakul et al. para[0064]); and 
causing to display visual feedback in the timeline indicating a verification error (Pornprasitsakul et al. para[0064]).

In regards to claim 9, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 8, wherein the verification error is caused by the first Pornprasitsakul et al. para[0036]); 
receiving, by an input interface, input resizing one of the overlapping caption or subtitle objects (Pornprasitsakul et al. para[0091]); 
responsive to the resizing, determining that the error has been fixed (Pornprasitsakul et al. para[0091]); and 
causing to display visual feedback in the timeline indicating that the verification error has been fixed (Pornprasitsakul et al. para[0061]).

In regards to claim 10, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving a compound object including a plurality of caption or subtitle objects (Meaney et al. para[0121]); 
receiving, by an input interface, user input (Meaney et al. para[0011]); 
responsive to the user input, extracting the plurality of caption or subtitle objects from the compound object (Meaney et al. para[0219]); and 
placing the extracted plurality of caption or subtitle objects in the first lane on the timeline (Meaney et al. fig. 29, para[0266]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined method of caption of Pornprasitsakul et al. with the role assignment method of Meaney et al. in order to track different types of content (Meaney et al. para[0014]).

In regards to claim 11, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 10, further comprising: 
Meaney et al. para[0237], [0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined method of caption of Pornprasitsakul et al. with the role assignment method of Meaney et al. in order to track different types of content (Meaney et al. para[0014]).

In regards to claim 12, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving, by an input interface, user input (Pornprasitsakul et al. para[0023]); and 
responsive to the user input, displaying a plurality of editing controls for editing the first caption or subtitle object (Pornprasitsakul et al. para[0023]).

In regards to claim 13, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses the method of claim 1, further comprising: 
receiving, by an input interface, user input (Meaney et al. para[0011]); 
responsive to the user input, displaying a plurality of roles and subroles that are assignable to the caption or subtitle object, wherein the roles include user-selectable caption or subtitle formats for the caption or subtitle role, respectively, and the subroles include user-selectable language preferences for the first caption or subtitle object (Meany para[0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined method of caption of Pornprasitsakul et al. with the role assignment method of Meaney et al. in order to track different types of content (Meaney et al. para[0014]).


Receiving, by an input interface, user input (Pornprasitsakul et al. para[0029]); and 
responsive to the user input, causing to display a second GUI that includes a preview window for playing back content of a project, a search engine configured to search for caption or subtitles in the project, a caption or subtitle editing interface for allowing a user to edit caption or subtitle objects, and a plurality of controls, the controls including transport controls for controlling playback of the content in the preview window, controls for causing the search engine to navigate through a plurality of captions or subtitles in the project based on at least one of timecodes or text terms, and editing controls for editing caption or subtitle objects in the second GUI (Pornprasitsakul et al. para[0048]).

In regards to claim 15, Pornprasitsakul et al. as modified by Meaney et al. and Khan et al.  substantially discloses the method of claim 14, wherein the controls further include filter controls configured for displaying only captions or subtitles in the second GUI that have verification errors (Pornprasitsakul et al. para[0061], [0069]).

Claims 16-18 and 20-30 recite substantially similar limitations to claims 1-15. Thus claims 16-30 are rejected along the same rationale as claims 1-15.

Claim 31 recites substantially similar limitations to claim 1. Thus claim 31 is rejected along the same rationale as claim 1.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
Applicant argues on page 11, that Pornprasitsakul does not teach “causing to display on the timeline a third lane including a second caption or subtitle object, wherein the first caption or subtitle object is configured to contain text in a first language, and the second caption or subtitle object is configured to contain text in a second language that is different than the first language”.
However Pornprasitsakul et al. as modified by Meaney et al. and Khan et al. substantially discloses causing to display on the timeline a third lane including a second caption or subtitle object, wherein the first caption or subtitle object is configured to contain text in a first language, and the second caption or subtitle object is configured to contain text in a second language that is different than the first language (Meaney et al. para[0109], [0129], [0219], displays caption objects for multiple languages in the one or more secondary lanes of composite display area).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178